In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00366-CR
          No. 02-19-00367-CR
     ___________________________

     DAVID LARSON, JR., Appellant

                      V.

          THE STATE OF TEXAS


  On Appeal from the 211th District Court
            Denton County, Texas
Trial Court Nos. F17-2556-211, F19-1660-211


  Before Sudderth, C.J.; Kerr and Walker, JJ.
  Memorandum Opinion by Justice Walker
                          MEMORANDUM OPINION

      Appellant David Larson, Jr. filed timely notices of appeal from his convictions

and sentences in two trial-court cause numbers: in trial-court cause number F17-2556-

211 (this court’s number 02-19-00366-CR), one count of continuous sexual abuse; and

in trial-court cause number F19-1660-211 (this court’s number 02-19-00367-CR), one

count of indecency with a child and three counts of aggravated sexual assault of a

child. See Tex. Penal Code Ann. §§ 21.02, 21.11, 22.021(a)(1)(B). On appeal, Larson

challenges only the costs that the trial court imposed in the judgments. Because we

sustain his two cost-related issues, we modify the judgments and incorporated bills of

costs in both cases.

               I. PROCEDURAL BACKGROUND AND ISSUES

      The trial court’s judgments in each case do not list a specific amount of costs

imposed; instead, under the heading “Court Costs,” the judgments state “SEE BILL

OF COST.” The clerk’s record in each case includes an amended bill of costs for

$654, issued after Larson filed his notices of appeal. The $654 includes a $25 time-

payment fee. In two issues on appeal, Larson contends that (1) costs should not have

been imposed in trial-court cause number F19-1660-211 because all of the offenses

were tried together and (2) $22.50 of the time-payment fee in trial-court cause number

F17-2556-211 should be deleted as unconstitutional according to the Houston

Fourteenth Court of Appeals’s holding in Johnson v. State, 573 S.W.3d 328, 340 (Tex.



                                          2
App.––Houston [14th Dist.] 2019), judgment vacated, No. PD-0246-19, 2021 WL

1939984, at *1 (Tex. Crim. App. May 12, 2021) (per curiam).

                               II. DUPLICATE COSTS

       The State concedes that the judgment in trial-court cause number F19-1660-

211 should not have imposed costs, and we agree.1 When a defendant is convicted of

multiple offenses tried together—regardless of whether the offenses were committed

in a single criminal episode—the trial court may assess costs and fees only once for

“the highest category of offense that is possible based on the defendant’s

convictions.” Tex. Code Crim. Proc. Ann. art. 102.073(a), (b). Because Larson was

convicted of first-degree felony offenses in both trial-court cause numbers, we delete

the costs from the judgment in number F19-1660-211 at his request.2 See id.; see also

French v. State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992) (noting that appellate

court has authority to modify judgment “to make the record speak the truth”). We

therefore sustain Larson’s second issue.




       We must independently examine the merits of this issue because the State’s
       1

concession is not conclusive. Saldano v. State, 70 S.W.3d 873, 884 (Tex. Crim. App.
2002), modified in part on other grounds sub silencio by Karenev v. State, 281 S.W.3d 428, 434
(Tex. Crim. App. 2009).

      The jury assessed a life sentence in trial-court cause number F17-2556-211 and
       2

consecutive fifty-year sentences for the aggravated sexual assaults in trial-court cause
number F19-1660-211.


                                              3
                                III. TIME-PAYMENT FEE

       We need not address the merits of Larson’s complaint about the

constitutionality of the time-payment fee in trial-court number F17-2556-211 because

a recent Court of Criminal Appeals case compels us to delete the fee as prematurely

assessed. In Dulin v. State, that court held that the former version of the time-payment

fee statute,3 applicable here, “was designed to be triggered by the finality of the

judgment” and that “[t]he pendency of an appeal stops the clock for purposes of the

time[-]payment fee.” 620 S.W.3d 129, 133 (Tex. Crim. App. 2021). In accordance

with Dulin, we conclude that the time-payment fee should be deleted from the

judgment and incorporated bill of costs in trial-court number F17-2556-211. We

sustain Larson’s first issue.

                                   IV. CONCLUSION

       Having sustained both of Larson’s issues, we modify the trial court’s judgment

and incorporated bill of costs in trial-court cause number F19-1660-211 to show court

costs of $0. We further modify that judgment to correct the Penal Code reference for

the aggravated-sexual-assault convictions to be “22.021” instead of “22.02.” We


       3
        Effective January 1, 2020, the Legislature partially repealed former Local
Government Code Section 133.103 and redesignated the remaining parts as Code of
Criminal Procedure Article 102.030. See Act of May 23, 2019, 86th Leg., R.S., ch.
1352, SB 346, §§ 2.54, 4.40(33), 5.04. The redesignated section applies only to a cost,
fee, or fine assessed on a conviction for an offense committed on or after the
effective date. Id. § 5.01. Because the continuous-sexual-abuse offense in this case
was committed before January 1, 2020, the former law applies.


                                           4
modify the trial court’s judgment and incorporated bill of costs in trial-court cause

number F17-2556-211 to delete the $25 time-payment fee, without prejudice to later

assessment of that fee if, more than thirty days after the appellate mandate issues,

Larson has failed to completely pay any of the court costs imposed in that cause

number. See id. We affirm both judgments as modified. See Tex. R. App. P. 43.2(b).


                                                    /s/ Brian Walker

                                                    Brian Walker
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: June 17, 2021




                                         5